Citation Nr: 0307376	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
1997, for entitlement to service connection for post-
traumatic stress disorder.

2.  What evaluation is warranted for post-traumatic stress 
disorder from March 7, 1997?

3.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from March 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, wherein service 
connection for post-traumatic stress disorder (PTSD) was 
established, effective March 7, 1997, and a 10 percent 
schedular evaluation was assigned therefor as of that date.  
A notice of disagreement as to the foregoing was entered in 
October 1997, followed by submission of a substantive appeal.  

By subsequent action of the RO the evaluation for PTSD was 
increased to 30 percent, effective from March 1997.  In 
September 1998, entitlement to a total disability evaluation 
for compensation due to individual unemployability (TDIU) was 
denied.  An appeal followed as to the TDIU denial, which was 
later perfected.  In a rating decision of November 2001 
increased the rating for PTSD to 70 percent, effective from 
March 25, 2000.  

While the veteran modified his prior request for a travel 
board hearing to a hearing before RO personnel, he did enter 
a timely request for a Board hearing, sitting at the RO.  
Further, in a statement received by the Board in March 2003 
he again requested a travel board hearing.  In order to 
preserve the veteran's due process rights, he must now be 
afforded his requested Board hearing.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

The veteran should be afforded a hearing 
before the Board, sitting at the RO in 
Winston-Salem, North Carolina, in 
connection with his March 2003 request 
therefor.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


